         Case 1:20-cv-00445-RJL Document 36-2 Filed 12/11/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO,
   et al.,

                        Plaintiffs,
                                                                 Case No. 1:20-cv-00445
                v.

 CHAD WOLF, in his official capacity as Acting Secretary
 of Homeland Security,
     et al.,

                        Defendants.


                                             ORDER

       Plaintiffs Jonathan DiMaio, Cory Fox, Jocardo Ralston, and all Defendants have agreed to

a revised Settlement Agreement that resolves the claims asserted in this case. Upon consideration

of the parties’ Renewed Joint Motion to Dismiss, the Court hereby ORDERS as follows:

       1.      The following claims asserted by Plaintiffs are dismissed with prejudice:

       (a)     Count I (Violation of the Administrative Procedure Act -- Without Observation of

       Procedure Required by Law)

       (b)     Count II (Violation of the Administrative Procedure Act -- Arbitrary and

       Capricious)

       (c)     Count III (Violation of APA -- Not in Accordance with the Law)

       2.      The revised Settlement Agreement between Plaintiffs and Defendants, which is

attached to this Order as Exhibit A, is incorporated into this Order.

       3.      Pursuant to the Settlement Agreement, the February 5 Letter is without effect and

is set aside in its entirety. Defendants shall not prohibit residents of New York from participating

in Global Entry and other Trusted Traveler Programs on the basis of New York’s refusal, as
         Case 1:20-cv-00445-RJL Document 36-2 Filed 12/11/20 Page 2 of 2




described in the February 5 Letter, to provide Defendants with access to New York State DMV

records. This Order does not limit Defendants’ authority to administer the Global Entry program

as described in and governed by 8 C.F.R. § 235.12, or any lawfully promulgated successor

regulation.

       4.      Within thirty (30) calendar days of entry of the Settlement Agreement, Defendants

shall pay $87,900.90, which reflects the amount of fees deemed reasonable by the Court’s

November 17, 2020 Memorandum Opinion plus Plaintiffs’ costs, to counsel for the Plaintiff,

Arnold & Porter Kaye Scholer, LLP. If this amount is not paid in full within 30 calendar days, it

will bear the interest rate established by 28 U.S.C. § 1961 from the date of entry of this Agreement.



Dated: _________________                                             _______________________

                                                                     Hon. Richard J. Leon




                                                 2
